Citation Nr: 1217090	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  05-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The case was before the Board in September 2009.  At that time, the Board reopened the previously-denied claim of entitlement to service connection for schizophrenia and remanded the case for additional development.  The Board characterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD).

In February 2011, the Board denied the claim, finding that the Veteran did not have PTSD and that schizophrenia was not attributable to service.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Veteran and the Secretary of VA (parties) filed a joint motion to partially remand the Board decision.  Specifically, the parties noted that the Veteran was withdrawing his appeal of entitlement to service connection for PTSD, and thus the February 2011 Board's denial of that particular disability should not be disturbed.  However, they determined that the part of the Board's decision that denied service connection for schizophrenia should be vacated, as the Board had failed to consider the Veteran's sister's October 2010 statement, in which she explained that the Veteran returned home from service with "mentally ill behavior in 1963."  Thus, they concluded the case should be remanded for the Board to consider and discuss the sister's statement.  The Court granted the motion in October 2011.  The case has been returned to the Board for further appellate review. 

The Board has characterized the issue of service connection for an acquired psychiatric disorder as including schizophrenia but has not included "PTSD" based upon the parties's agreement.  

The Veteran had testified before a Veterans Law Judge in July 2006 who is no longer employed at the Board.  A copy of the transcript of that hearing has been associated with the claims file.  In January 2011, the Veteran was informed that the Veterans Law Judge who conducted his hearing was no longer employed by the Board and he was advised that he had the right to another hearing by a Veterans Law Judge.  In January 2011, the Veteran's sister, who was the Veteran's Power of Attorney (POA) for the Veteran at that time, declined an additional hearing.  In April 2012, the Veteran's current representative reiterated the Veteran's decision to not have another Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In reviewing the record, the Board finds that there are additional records that should be obtained prior to the Board deciding the issue on appeal and the claim must be remanded to accomplish the record requests.  The Board will explain below which relevant records are still outstanding.

In the June 1982 VA Form 21-526, Veteran's Application for Compensation or Pension, the Veteran indicated he had been treated at the Westside VA Medical Center (VAMC) (now the Jesse Jones VAMC) for a "nervous condition" in 1969, 1970, 1973, and 1974.  VA requested the treatment records from the VAMC in Hines, Illinois (the Veteran had reported receiving treatment at that facility in 1975 in the September 2003 VA Form 21-526, see Part B, Section I), see September 2003 VA Form 10-7131, Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action, but the Board cannot find where a request for records was submitted to the Jesse Jones VAMC.  Thus, an attempt to obtain the records from 1969 to 1975 from this facility must be made.  

In the December 2006 Board remand, it had requested that VA obtain the hospitalization summary report from the VAMC in Los Angeles California, from March 2, 1970, to May 7, 1970, as there was evidence the Veteran had been hospitalized at that facility during that time period.  The RO (via the Appeals Management Center) submitted this request in December 2006.  In January 2007, the Los Angeles VAMC responded that it could not find any treatment records for the Veteran.

The Board finds, however, that another request for these records should be made for two reasons.  One, in the VA Form 10-7131 used to request the records, while the RO used the correct VA claims file number, it used the birth date with 1939 as the birth year.  (As an aside, the Veteran has reported two, different birth years (he uses the same month and day) between service to the present time.  See, e.g., service treatment records (1939 date), December 1970 VA Form 21-526, Veteran's Application for Compensation or Pension (1939 date), August 1972 Tinley Park Mental Health Center hospitalization (1942 date), July 1975 VA Form 21-526 (1939 date), Social Security Administration (SSA) application (1942 date), and September 2003 VA Form 21-526 (1942 date).)  According to the Veteran's sister, the Veteran's birth year is 1942.  See 2012 private medical opinion on page 8 ("[T]his examiner asked [the Veteran's sister] the correct date of birth.  She said, 'The Army records are wrong. He was not born in 1939; in fact[,] he was born in 1942.'").  Thus, the Board finds that another request should be made to the facility using the 1942 birth date, should the 1939 date have been the reason the records were not found.  Two, in the September 2003 VA Form 21-526, the Veteran indicated he had been treated at that facility from March 1967 to August 1967.  VA requested those records, again, using the Veteran's 1939 birth year.  Thus, a request should be made using the 1942 birth year.

Also in the December 2006 remand, the Board requested that VA obtain the treatment records at the Beverly Morgan Park Mental Health Center in Chicago, Illinois from 1972 to the present time.  VA requested the records in May 2007 and again in April 2008.  VA received records from that facility dating from February 11, 1988, to March 2008.  In other words, VA did not receive records from 1972 to 1988.  The record establishes that the Veteran has received treatment at that facility since either 1970 or 1975.  See December 1982 VA examination report ("From 1970 to the present time[, V]eteran states he has been receiving outpatient psychiatric treatment at Chicago Department of Health Mental Health Division at Beverly Morgan Park Mental Health Center  . . . . once a month.") and March 2007 VA Form 21-4138, Statement in Support of Claim (physician from that facility stated the Veteran had been treated at that facility since September 25, 1975)).  Thus, the Board finds that a specific request to obtain the records from 1970 to February 1988 should be made, as the two letters requesting the treatment records did not provide the dates involved in the treatment.  The RO should also request the records from March 2008 to the present time (at June 2009 and August 2010 VA examinations, the Veteran reported he was still receiving treatment at that facility).  This should include the records from Dr. Matthew Castelino, as the Veteran has indicated he has been receiving treatment from this physician at that facility since approximately 2009.  See VA Form 21-4142, Authorization and Consent to Release Information to VA, dated December 2009; see also April 2012 private medical opinion on page 13 (Dr. Castelino informed psychiatrist that he had been treating the Veteran for the last three years).

The Veteran has reported being hospitalized at the Tinley Park Mental Health Center in 1971, 1972, 1981, and 1996.  See March 1972 Initial Psychiatric Evaluation and Social History from that facility (stating the Veteran had been most recently hospitalized at the facility from June 21 to July 19, 1971); September 1981 record from Consultative Examinations, Inc. (noting the Veteran was last discharged in May 1981 after a two-week hospitalization at Tinley Park); January 1982 Form SSA-3441 F6 at page 4 (noting the Veteran had been admitted to Tinley Park in April 1981 for five days); September 2003 VA Form 21-526, Part B, Section I (Veteran alleges treatment at this facility from November 1971 to December 1971); July 2006 Board hearing transcript on page 7 (Veteran informing judge that last hospitalization was about 10 years ago in Tinley Park, which would place the hospitalization in approximately 1996).  Of record is the hospitalization report from the 1972 hospitalization.  The records from the hospitalizations in 1971 (two hospitalizations), 1981 (two hospitalizations), and 1996 are not in the claims file, and the Board finds that such records are relevant to the issue on appeal.  The Veteran will be requested to provide VA with permission to obtain the records from that facility from 1971 to the present time, to ensure VA obtains all the relevant records from that facility.

At the July 2006 Board hearing, the Veteran testified that he was receiving group treatment for his PTSD symptoms at that time.  While the Veteran is not pursuing a claim for service connection for PTSD anymore, such treatment is relevant for two reasons.  One, treatment for a psychiatric disorder and/or psychiatric symptoms is relevant to the issue on appeal.  Two, the private psychiatrist has used the Veteran's experience in Berlin (which was the basis of the Veteran's PTSD claim and/or symptoms) as being stress that caused the onset of schizophrenia.  See 2012 medical opinion on pages 2-3.  Thus, these treatment records are relevant to the issue on appeal.  The Veteran should inform VA of where and when (the time frame) he received the group treatment and provide VA with permission to obtain the records, if not from VA.  

On this note, the Veteran has provided a description of what happened when he was stationed in Germany.  He has stated he was shot at while near the Berlin wall.  He has also stated that American soldiers were killed when he was stationed near the Berlin wall.  He claims that he was assigned to a "makeshift morgue" and witnessed four U.S. soldiers that were killed.  See July 2006 hearing transcript on pages 2-3; April 2007 Stressor Details, which shows the four names of the U.S. soldiers he claims were killed; June 2007 VA Form 21-4138; 2012 private medical opinion on pages 2-3.  The Board finds an attempt to verify these facts should be made, as these facts are part of the basis for the Veteran's claim for service connection for a psychiatric disorder, as the private psychiatrist has stated that a disease like schizophrenia may more likely manifest during a period of extreme stress.

The SSA records show that the Veteran was a patient of Dr. Zenaida Vivar from August 1979 to July 1984.  See Report of Psychological/Psychiatric Impairment, completed by Dr. Vivar in July 1984.  It is possible the Veteran saw Dr. Vivar beyond 1984, as Dr. Vivar provided that date as the most recent time she had seen the Veteran.  Regardless, the only records in the claims file from Dr. Vivar are her completing forms for SSA and not her actual treatment records.  Thus, the Board finds that the Veteran should provide VA with permission to obtain Dr. Vivar's treatment records so it may attempt to obtain them.  

The SSA records also show that in 1973, the Veteran was being "followed on an out-patient basis by Dr. Druskin of Chicago."  See June 1973 letter from Dr. Wigutow.  In looking at a form completed by this private physician, his name appears to be Milton A. Dushkin, M.D., and he worked at the Roseland Mental Health Clinic in Chicago, Illinois.  See January 1973 SSA document completed by Dr. Dushkin.  The Veteran should provide VA with permission to obtain the treatment records from that physician and facility so it may attempt to obtain the relevant records.  

Finally, if the Veteran is receiving any VA psychiatric treatment, he should inform VA of which facility or facilities and the approximate dates of treatment so that VA may obtain the records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC) in an attempt to verify the Veteran's allegations of U.S. soldiers having gunfire exchange near the Berlin wall from October 1961 to January 1963, to include four (4) U.S. soldiers being killed during that time frame, and include these names the Veteran listed on the April 2007 Stressor Details (the Veteran may need to be sent a copy of this document if the four names are illegible and be requested to verify the names) while the Veteran was assigned to Co B, 14th QM Bn.  All action taken to obtain the requested records should be documented fully in the claims file and every lead as to the location of the requested records should be followed to its logical conclusion.

2.  Request the following records from the following VA facilities and provide both facilities with the two, different birth dates (1939 and 1942):

* Records from 1969 to 1974 from the Jesse Jones VAMC;

* Records from 1967 to 1970 from the Los Angeles VAMC

If the Veteran has received any other VA treatment, he should inform VA of the location and dates of treatment.  Obtain only those records that have not been obtained already.

If after continued efforts to obtain the records it is concluded that it is reasonably certain the VA treatment records either do not exist or further efforts to obtain them would be futile, notify the Veteran and (i) identify the specific records that were unable to be obtained; (ii) briefly explain the efforts that were made to obtain those records; (iii) describe any further action to be taken with respect to the claim; and (iv) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  The Veteran should give VA permission to obtain the following records:

* Records from 1970 to February 1988 and from March 2008 to the present time from the Beverly Morgan Park Mental Health Center in Chicago, Illinois;

* Records from 1971 to the present time from the Tinley Park Mental Health Center in Tinley Park, Illinois;

* Records from the facility where the Veteran was receiving treatment for PTSD symptoms at the time of the July 2006 Board hearing (the Veteran should provide the name and location of the facility and the approximately dates of treatment); 

* Records from 1979 to the present time from Dr. Zenaida Vivar;

* Records from 1970 to the present time from Dr. Milton A. Dushkin at the Roseland Mental Health Clinic in Chicago, Illinois;

If there are any other relevant private records the Veteran wants VA to attempt to obtain that are not already of record, he should provide permission and sufficient information so that the records can be requested on his behalf.  

If, after making reasonable efforts to obtain the private records they are unable to be secured, notify the Veteran and (i) identify the specific records that are unable to be obtained; (ii) briefly explain the efforts made to obtain those records; (iii) describe any further action to be taken with respect to the claim; and (iv) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

